
	
		III
		109th CONGRESS
		2d Session
		S. RES. 559
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Biden (for himself,
			 Mr. DeWine, Mr.
			 Lugar, Mr. Kerry,
			 Mrs. Clinton, Ms. Cantwell, Mr.
			 Dodd, Mr. Nelson of Florida,
			 Mr. Levin, Mr.
			 Feingold, Mr. Durbin,
			 Mrs. Boxer, Mr.
			 Voinovich, Mr. Specter,
			 Mr. Chafee, Mr.
			 Sununu, Mr. McCain,
			 Mr. Brownback, Mr. Coleman, Mr.
			 Lieberman, Mr. Salazar,
			 Mr. Schumer, Mr. Leahy, Mrs.
			 Murray, Mr. Inouye,
			 Mr. Hagel, Mr.
			 Frist, Mr. Smith,
			 Mrs. Feinstein, Mr. Bond, Ms.
			 Landrieu, Mr. Johnson,
			 Mr. Isakson, Mr. Coburn, Ms.
			 Snowe, Mr. Kennedy, and
			 Mr. Obama) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			September 13, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Calling on the President to take immediate
		  steps to help stop the violence in Darfur.
	
	
		Whereas the Darfur Peace Agreement, signed on May 5, 2006,
			 between the Government of Sudan and rebels in Darfur has not resulted in a
			 cessation of hostilities in Darfur;
		Whereas, although the United Nations Security Council
			 approved Security Council Resolution 1706 (2006), which provides for a United
			 Nations peacekeeping presence in Darfur to replace the African Union Mission in
			 Sudan (AMIS), the Government of Sudan has rejected the deployment of United
			 Nations peacekeepers;
		Whereas the Government of Sudan is engaged in a major
			 offensive in Darfur, in direct violation of the Darfur Peace Agreement;
		Whereas violence in the Darfur region has increased since
			 the signing of the Darfur Peace Agreement;
		Whereas Jan Egeland, the United Nations
			 Under-Secretary-General for Humanitarian Affairs, has stated that the coming
			 weeks may result in a man-made catastrophe of an unprecedented
			 scale in Darfur;
		Whereas the African Union has decided to terminate the
			 African Union Mission in Sudan (AMIS) at the end of September 2006;
		Whereas it is unlikely that the United Nations will have
			 the logistical means or capability to deploy peacekeepers to Sudan until the
			 end of 2006;
		Whereas the people of Darfur cannot wait that long for
			 security to be re-established; and
		Whereas the international community must renew its efforts
			 to stop genocide, war crimes, and crimes against humanity in Darfur:
		Now, therefore, be it
		
	
		That the Senate—
			(1)strongly
			 condemns—
				(A)the current
			 military offensive of the Government of Sudan in Darfur in violation of the
			 terms of the May 5, 2006, Darfur Peace Agreement and the April 8, 2004,
			 N’Djamena cease-fire accord; and
				(B)the rejection by
			 the Government of Sudan of United Nations Security Council Resolution 1706
			 (2006);
				(2)commends the
			 African Union Mission in Sudan (AMIS) for its actions to date in monitoring the
			 April 8, 2004, N’Djamena cease-fire agreement in Darfur and encourages the
			 African Union to leave the AMIS force in place until a United Nations
			 peacekeeping mission is deployed to Darfur;
			(3)calls upon the
			 Government of Sudan to immediately—
				(A)cease its
			 military offensive in Darfur; and
				(B)comply with the
			 deployment of United Nations peacekeepers to Darfur as called for by the United
			 Nations Security Council;
				(4)calls upon the
			 United Nations—
				(A)to deploy as
			 quickly as practicable peacekeeping troops as authorized by United Nations
			 Security Council Resolution 1706 (2006) that are well trained and equipped;
			 and
				(B)to begin
			 considerations of sanctions as called for by paragraphs 6 and 7 of United
			 Nations Security Council Resolution 1556 (2004) and paragraph 14 of United
			 Nations Security Council Resolution 1564 (2004);
				(5)urges the
			 President to take urgent steps to help improve the security situation in
			 Darfur, including by—
				(A)pursuing the
			 imposition of a no-fly zone in Darfur in cooperation with the
			 United Nations, NATO, or NATO allies;
				(B)garnering support
			 for NATO assistance with the handover by the African Union of the AMIS mission
			 to the United Nations;
				(C)working through
			 diplomatic channels to obtain the support of China, Russia, and United States
			 allies in the Arab League in securing the compliance of the Government of Sudan
			 with the deployment of United Nations peacekeepers as provided by United
			 Nations Security Council Resolution 1706 (2006);
				(D)supporting full
			 funding for the United Nations Peacekeeping Mission in Sudan;
				(E)securing the
			 necessary support from United Nations member states to schedule a special
			 session on Sudan in the United Nations Human Rights Council; and
				(F)appointing a
			 Special Envoy to Sudan to head the Office of the Presidential Special Envoy
			 established pursuant to chapter 6 of title I of the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234; 120 Stat. 439); and
				(6)urges the
			 international community—
				(A)to support the
			 deployment of United Nations peacekeepers to Darfur financially, with
			 logistical and equipment support, or through troop contributions;
				(B)to fulfill
			 financial obligations to United Nations and international humanitarian aid
			 agencies for responding to the crisis in Darfur or addressing humanitarian
			 needs throughout Sudan;
				(C)to impose
			 targeted sanctions against members of the National Congress Party determined to
			 be responsible for human rights violations, war crimes, and crimes against
			 humanity; and
				(D)to impose
			 sanctions consistent with paragraphs 6 and 7 of United Nations Security Council
			 Resolution 1556 (2004) and paragraph 14 of United Nations Security Council
			 Resolution 1564 (2004).
				
